 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                    No. 2:14-cv-01065 MCE AC
12                      Plaintiff,
13           v.                                         ORDER
14    FRANK NAGY,
15                      Defendant.
16

17          The court is in receipt of plaintiff’s motion to vacate the court’s order setting a judgment

18   debtor exam, docketed at ECF No. 54, because the parties have settled. ECF No. 56. In light of

19   this information, the court GRANTS plaintiff’s motion to vacate (ECF No. 56), VACATES

20   plaintiff’s motion to enforce judgment (ECF No. 44), and VACATES the hearing currently set for

21   September 18, 2019 (ECF No. 54). This case is already closed, and no further action is

22   necessary.

23          IT IS SO ORDERED.

24   DATED: September 6, 2019

25

26

27

28
